DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I including claims 1-30 in the reply filed on 11/30/2021 is acknowledged.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 was filed is being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  in claim 5, it is not clear what “m” stands for in the calculation of total response time.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, 13, 14, and 19-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al (US 20190208387 A1, hereinafter Jiang).

Consider claims 1 and 23, Jiang discloses a transceiver and a method for a wireless communication system, wherein the transceiver is configured to communicate with at least one other transceiver of the wireless communication system using a sidelink resource pool of the wireless communication system (transceiver 610, Fig. 6; A UE (e.g., vehicle) can communicate directly with another vehicle or device via a sidelink…A scheduling entity (e.g., eNB, gNB, base station, a vehicle, a server, a traffic light, and/or an RSU) may allocate resources for the ranging period 1200, including sidelink resources, paragraph 106);
wherein the transceiver is configured to transmit signals on resources of the sidelink resource pool that are allocated to the transceiver on a period basis with equal length periods tperiodA (ranging period 906, Fig. 6 and paragraph 98); 
wherein the transceiver is configured to transmit a first signal on a first resource of the resources allocated to the transceiver (the first UE may use the transceiver 610 to transmit the first ranging signal in the first time slot in the ranging cycle, step 1404 in Fig. 14); 
wherein the transceiver is configured to receive a second signal from another transceiver of the wireless communication system on a second resource, the second signal transmitted by the other transceiver responsive to a reception of the first signal, wherein the second signal is transmitted by the other transceiver on the second resource using the period tperiodA based on which the resources are allocated to the 
wherein the transceiver is configured to determine a distance to the other transceiver based on a time troundA between the transmission of the first signal and the reception of the second signal from the other transceiver, and based on the period tperiodA based on which the resources are allocated to the transceiver (both UEs can compute dl2 (range) according to: dl2=c((t1−T1)+(t2−T2)−(q_tx1+q_rx1)−(q_tx2+q_rx2))/2, paragraphs119-120); 
wherein the second resource is one of the resources allocated to the transceiver following the first resource (In the second control period, the first UE may receive the second ToA broadcast from the second UE for the first UE's ranging signal, paragraph 127; see also Figs. 9 and 12).

Consider claim 2 , and as applied to claim 1 above, Jiang discloses wherein the transceiver is configured to mute at least one transmission on at least one of the resources allocated to the transceiver following the first resource, to achieve at least one muted resource; wherein the second resource is one of the at least one muted resource (When a UE is not transmitting in the third period 1206, the UE can receive the ToA information and TX/RX delay information broadcasted by other UEs, paragraph 108).
Consider claim 3, and as applied to claim 1 above, Jiang discloses wherein the transceiver is configured to signal the second resource and/or the period tperiodA based on which the resources are allocated to the transceiver (The scheduling entity may 

Consider claim 4, and as applied to claim 1 above, Jiang discloses wherein the transceiver is configured to determine the distance to the other transceiver by determining a time tp the first signal and/or the second signal travels between transceiver and the other transceiver based on the time troundA between the transmission of the first signal and the reception of the second signal from the other transceiver, and  the period tperiodA based on which the resources are allocated to the transceiver (the UE may use the ranging circuit 642 to determine a distance between the UEs based on the first ToA and the second ToA. That is, the UE can determine a distance (range) between itself and each other UE, paragraph 131; both UEs can compute dl2 (range) according to: dl2=c((t1−T1)+(t2−T2)−(q_tx1+q_rx1)−(q_tx2+q_rx2))/2, paragraphs119-120).

Consider claim 5, and as applied to claim 4 above, Jiang discloses wherein the transceiver is configured to determine the distance to the other transceiver by determining the time tp the first signal and/or the second signal travels between transceiver and the other transceiver further based on  a total response time m⋅TS of 
t2=T2+p2+q_tx2+dl2/c+q_rx1−p1, Fig. 13 and paragraph 115).

Consider claim 7, and as applied to claim 1 above, Jiang discloses wherein the second signal is transmitted by the other transceiver with a predetermined delay after the reception of the first signal or after a start of the reception of the first signal; wherein the predetermined delay is the sum of the response time TS of the other transceiver and the period based on which the resources are allocated to the transceiver or a multiple thereof (Equation 2 shows that UE 2 transmits its ranging signal at nominal time T2 (i.e., time T2 according to its local clock). If its clock has an offset of p2 compared to the true time, UE 2 actually transmits at time T2+p2. After the delay (q_tx2) at UE 2's TX chain, the propagation time dl2/c, and the delay (q_rx1) at UE 1's Rx chain, the ranging signal is received by UE 1 at time T2+p2+q_tx2+dl2/c+q_rx1. However, due to UE 1's clock offset (p1), the ToA measured by UE 1 is further adjusted by p1,Fig. 13 and  paragraph 118).

Consider claim 8, and as applied to claim 1 above, Jiang discloses wherein the first signal is configured to cause the other transceiver to transmit the second signal (each UE can broadcast to other UEs its measured ToAs  paragraph 114).

Consider claim 9, and as applied to claim 1 above, Jiang discloses wherein the second signal comprises ranging reference symbols (During the third period 914 (a 

Consider claim 10, and as applied to claim 2 above, Jiang discloses wherein the transceiver is served by a central transceiver of the wireless communication system, a coverage area of the central transceiver comprising one zone or a plurality of zones, wherein the transceiver is configured to operate in a first mode of operation, for example the D2D Mode 1 or V2X Mode 3, in which scheduling of resources for the communication with the at least one other transceiver is performed by the central transceiver; 
wherein the transceiver is configured to signal the second resource and/or the period tperiodA based on which the resources are allocated to the transceiver, or wherein the second resource and/or the period tperiodA based on which the resources are allocated to the transceiver are signaled by the central transceiver access to the air interface may be scheduled, wherein a scheduling entity (e.g., a base station 108) allocates resources for communication among some or all devices and equipment within its service area or cell. Within the present disclosure, as discussed further below, the scheduling entity may be responsible for scheduling, assigning, reconfiguring, and releasing resources for one or more scheduled entities. That is, for scheduled communication, UEs 106, which may be scheduled entities, may utilize resources allocated by the scheduling entity 108, paragraph 36; Aspects of the present disclosure are directed to device-to-device (D2D) and, more particularly, vehicle-to-vehicle (V2V) 

Consider claim  11, and as applied to claim 2 above, Jiang discloses wherein the transceiver and the other transceiver are located in the same zone, wherein the transceiver is configured to operate in a second mode of operation, for example the D2D Mode 2 or V2X Mode 4, wherein the transceiver is configured to schedule resources for the sidelink communication autonomously or by sensing the free channel resources; wherein the transceiver is configured to signal the second resource and/or the period tperiodA based on which the resources are allocated to the transceiver (Base stations 108 are not the only entities that may function as scheduling entities. That is, in some examples, a UE may function as a scheduling entity, scheduling resources for one or more scheduled entities (e.g., one or more other UEs), paragraph 37; Aspects of the present disclosure are directed to device-to-device (D2D) and, more particularly, vehicle-to-vehicle (V2V) communication using a ranging protocol that provides efficient ranging-assisted vehicle positioning, paragraph 28).

Consider claim 13, and as applied to claim 2 above, Jiang discloses wherein the transceiver is configured to communicate with two or more other transceivers of the wireless communication system using the sidelink resource pool of the wireless communication system; wherein the transceiver is configured to transmit a configuration message to the two or more other transceivers, wherein the configuration message comprises a resource pattern indicating one or more second resources selected out of periodA based on which the resources are allocated to the transceiver; wherein the transceiver is configured, to determine distances to the two or more other transceivers based on times troundA between the transmission of the first signal and the reception of the second signals from the two or more other transceivers, and based on the period tperiodA based on which the resources are allocated to the transceiver (Although only two vehicles are shown in FIG. 8, it should be understood that there may be more or fewer vehicles in other examples, paragraph 92, see also rejection of claim 1 above).

Consider claim 14, and as applied to claim 13 above, Jiang discloses wherein the transceiver is configured to transmit at least one configuration message to the two or more other transceivers (the scheduling entity may be responsible for scheduling, assigning, reconfiguring, and releasing resources for one or more scheduled entities. That is, for scheduled communication, UEs 106, which may be scheduled entities, may utilize resources allocated by the scheduling entity 108. Base stations 108 are not the only entities that may function as scheduling entities. That is, in some examples, a UE may function as a scheduling entity, scheduling resources for one or more scheduled entities (e.g., one or more other UEs), paragraphs 37-38; Although only two vehicles are 

Consider claim 19, Jiang discloses a system, comprising: 
a transceiver for a wireless communication system, wherein the transceiver is configured to communicate with at least one other transceiver of the wireless communication system using a sidelink resource pool of the wireless communication system (transceiver 610, Fig. 6; A UE (e.g., vehicle) can communicate directly with another vehicle or device via a sidelink…A scheduling entity (e.g., eNB, gNB, base station, a vehicle, a server, a traffic light, and/or an RSU) may allocate resources for the ranging period 1200, including sidelink resources, paragraph 106);
wherein the transceiver is configured to transmit signals on resources of the sidelink resource pool that are allocated to the transceiver on a period basis with equal length periods tperiodA (ranging period 906, Fig. 6 and paragraph 98); 
wherein the transceiver is configured to transmit a first signal on a first resource of the resources allocated to the transceiver (the first UE may use the transceiver 610 to transmit the first ranging signal in the first time slot in the ranging cycle, step 1404 in Fig. 14); 
wherein the transceiver is configured to receive a second signal from another transceiver of the wireless communication system on a second resource, the second signal transmitted by the other transceiver responsive to a reception of the first signal, wherein the second signal is transmitted by the other transceiver on the second resource using the period tperiodA based on which the resources are allocated to the 
wherein the transceiver is configured to determine a distance to the other transceiver based on a time troundA between the transmission of the first signal and the reception of the second signal from the other transceiver, and based on the period tperiodA based on which the resources are allocated to the transceiver (both UEs can compute dl2 (range) according to: dl2=c((t1−T1)+(t2−T2)−(q_tx1+q_rx1)−(q_tx2+q_rx2))/2, paragraphs119-120); 
wherein the second resource is one of the resources allocated to the transceiver following the first resource (In the second control period, the first UE may receive the second ToA broadcast from the second UE for the first UE's ranging signal, paragraph 127; see also Figs. 9 and 12); and the other transceiver, 
wherein the other transceiver is configured to transmit the second signal responsive to the reception of the first signal, wherein the other transceiver is configured to transmit the second signal on the second resource using the period based on which the resources are allocated to the transceiver (In the second control period, the first UE may receive the second ToA broadcast from the second UE for the first UE's ranging signal, paragraph 127; see also Figs. 9 and 12).

Consider claim 20 , and as applied to claim 19 above, Jiang discloses wherein the other transceiver knows the second resource and/or the tperiodA based on which the resources are allocated to the transceiver (In the third period 1206 (a second control period), a UE may transmit control information in a PSCCH 1212, during which the UE 

Consider claim 21, and as applied to claim 19 above, Jiang discloses wherein the other transceiver is configured to receive a signaling information from the transceiver or a central transceiver of the wireless communication system, the signaling information indicating the second resource and/or the tperiodA based on which the resources are allocated to the transceiver (Base stations 108 are not the only entities that may function as scheduling entities. That is, in some examples, a UE may function as a scheduling entity, scheduling resources for one or more scheduled entities (e.g., one or more other UEs), paragraph 37; A scheduling entity (e.g., eNB, gNB, base station, a vehicle, a server, a traffic light, and/or an RSU) may allocate resources for the ranging period 1200, including sidelink resources, paragraph 106).

Consider claim 22, and as applied to claim 19 above, Jiang discloses wherein the other transceiver is configured to determine the tperiodA based on which the resources are allocated to the transceiver based on a reception of at least two first signals from the transceiver on at least two different resources allocated to the transceiver (the ranging period 1200 has a first period 1202, a second period 1204, and a third period 1206, Fig. 12 and paragraph 107)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Jiang in view of Shan et al (US 20090011774 A1, hereinafter Shan).

Consider claim 15, and as applied to claim 13 above, Jiang does not expressly disclose wherein the transceiver is configured to allocate to each of the two or more other transceivers at least one second resource out of the resources allocated to the transceiver for transmitting the second signal; wherein the configuration message further comprises a resource allocation information allocating to each of the two or more other transceivers the respective one or more second resources.
	In the same field of endeavor, Shan discloses wherein the transceiver is configured to allocate to each of the two or more other transceivers at least one second resource out of the resources allocated to the transceiver for transmitting the second signal; wherein the configuration message further comprises a resource allocation information allocating to each of the two or more other transceivers the respective one or more second resources (If the location of the terminal 600 changes after the last communication, the BS 602 allocates resources by scheduling a second ranging slot for the terminal 600 in step 614. Then, in step 616, the terminal 600 selects neighbor terminals (i.e., a first terminal 604 and a second terminal 606) and provides the neighbor terminals with scheduling information of the second ranging slot, see Fig. 6 and paragraph 46).
	Therefore, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Shan with the teachings of Jiang in order to improve the reliability in estimating the location of a terminal.

Consider claim 18, and as applied to claim 15 above, while Jiang dos not explicitly disclose wherein the transceiver is configured to allocate to at least two other transceivers out of the two or more other transceivers the same one or more second resources; 
wherein the transceiver is configured to allocate to the at least two other transceivers different codes for separating the second signals transmitted by the at least two other transceivers on the same one or more second resources, or
 to allocate to the at least two other transceivers different resource elements of the same one or more second resources for separating the second signals transmitted by the at least two other transceivers on the same one or more muted resource;
wherein the resource allocation information of the one configuration message further allocates the different codes or different resource elements to the at least two other transceivers, Jiang discloses that multiplexing and multiple access may be provided using code division multiple access (CDMA) (see paragraph 57) in which case it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to allocate to at least two other transceivers out of the two or more other transceivers the same one or more second resources; wherein the transceiver is configured to allocate to the at least two other transceivers different codes for separating the second signals transmitted by the at least two other transceivers on the same one or more second resources in order to allow the two or more other transceivers to transmit/receive using the same frequency resource without interfering each other.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over  Jiang in view of Shan, and further in view of Miao et al (US 20190036738 A1, hereinafter Miao).

Consider claim 16, and as applied to claim 15 above, the combination of Jiang and Shan does not expressly disclose wherein the transceiver is configured to allocate for each of the two or more other transceivers the at least one or more second resources based on a signal-to-noise ratio of a signal received from the respective other transceiver.
In the same field of endeavor, Miao discloses wherein the transceiver is configured to allocate for each of the two or more other transceivers the at least one or more second resources based on a signal-to-noise ratio of a signal received from the respective other transceiver (baseband modem 306 may evaluate sidelink channel frequency response estimate custom-character.sub.SL in order to identify frequency resources of sidelink resource pool 204 having high Signal-to-Noise Ratio (SNR), and subsequently allocate the identified frequency resources for transmission, paragraph 98).
Therefore, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Miao with the teachings of Jiang and Shan in order to improve communication quality.


Claims 24-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 20180098299 A1) in view of Kim et al (US 20200128357 A1, hereinafter Kim).

Consider claims 24 and 30, Chae discloses a transceiver and a method for a wireless communication system, 
wherein the transceiver is configured to communicate with at least one other transceiver of the wireless communication system using a sidelink resource pool of the wireless communication system (A mode 1 UE can transmit an SA signal (or, a D2D control signal, SCI (sidelink control information)) via a resource configured by an eNB. A mode 2 UE receives a configured resource to be used for D2D transmission, paragraph 93, see also Figs. 9 and 10); 
wherein the transceiver is configured to receive a control signal from a central transceiver of the wireless communication system, the control signal allocating a response time multiplier m to the other transceiver (the first UE can transmit a D2D signal in a subframe N. Subsequently, the second UE configures the timing at which the D2D signal is received as a subframe boundary and receives the D2D signal in a subframe N+K. In this case, the K may correspond to a predetermined value or a value signaled by a network, paragraph 97); 
wherein the transceiver is configured to transmit a first signal on a resource of the sidelink resource pool (A UE selects a resource unit corresponding to a specific resource from a resource pool corresponding to a set of resources and the UE transmits a D2D signal using the selected resource unit, paragraph 89); 

wherein the transceiver is configured to determine a distance to the other transceiver based on a time troundA between the transmission of the first signal and the reception of the second signal from the other transceiver, and based on [a response time TS of the other transceiver and] the response time multiplier m allocated to the other transceiver (The first UE detects the timing at which the D2D signal transmitted by the second UE is received and measures RTT (round trip time). In particular, among the two D2D capable UEs, the UE A transmits a D2D signal and the UE B configures the timing at which the signal of the UE A is received as a subframe boundary. Subsequently, the UE B transmits a D2D signal in a promised subframe. The UE A detects signal reception timing of the UE B in a promised subframe and measures RTT (round trip time) to perform ranging. In this case, the RTT can be obtained by dividing a difference between the timing at which the D2D signal transmitted by the second UE is received and a start point of the N+K subframe by electromagnetic wave speed, paragraph 97); 
S is a sampling rate or quantization value of the other transceiver].
However, Chae does not expressly disclose a response time TS of the other transceiver, wherein the response time TS is a sampling rate or quantization value of the other transceiver.
In the same field of endeavor, Kim discloses a response time TS of the other transceiver, wherein the response time TS is a sampling rate or quantization value of the other transceiver (timings at which a transmitter and a receiver perform operations for transmitting and receiving signals may be quantized. For example, when the transmitter and the receiver transmit and receive signals based on OFDM, boundary points of respective OFDM symbols of the signals may be quantized timings at which the transmission and reception operations are performed. When starting timings of the transmission and reception operations of the transmitter and the receiver are ts,Tx and ts,Rx, respectively, it is assumed that the quantized timings repeatedly appear at every tsymb. In OFDM, tsymb may be the length of an OFDM symbol and this may be as illustrated in FIG. 9, see paragraph 122).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kim with the teachings of Chae for estimating a distance between wireless communication devices in a multipath environment.

Consider claim 25, and as applied to claim 24 above, Chae discloses wherein the transceiver is configured to determine the distance to the other transceiver by P the first signal and/or the second signal travels between transceiver and the other transceiver based on the time troundA between the transmission of the first signal and the reception of the second signal from the other transceiver, and a total response time m⋅TS of the other transceiver (the RTT can be obtained by dividing a difference between the timing at which the D2D signal transmitted by the second UE is received and a start point of the N+K subframe by electromagnetic wave speed, see Figs. 10 and 1 and paragraph 97).

Consider claim 26, and as applied to claim 24 above, Chae discloses
wherein the transceiver is configured to determine the distance dAB to the other transceiver based on the equation: dAB=v⋅(troundA-m⋅Ts)/2 wherein troundA is the time between the transmission of the first signal and the reception of the second signal, wherein m is a natural number equal to or greater than one, wherein TS is the response time of the other transceiver, and wherein v is the signal propagation speed (the RTT can be obtained by dividing a difference between the timing at which the D2D signal transmitted by the second UE is received and a start point of the N+K subframe by electromagnetic wave speed, see Figs. 10 and 1 and paragraph 97, i.e. R=(c x RTT)/2).

Consider claim 28, Chae discloses a system, comprising: 
a transceiver for a wireless communication system, 
wherein the transceiver is configured to communicate with at least one other transceiver of the wireless communication system using a sidelink resource pool of the wireless communication system (A mode 1 UE can transmit an SA signal (or, a D2D 
wherein the transceiver is configured to receive a control signal from a central transceiver of the wireless communication system, the control signal allocating a response time multiplier m to the other transceiver (the first UE can transmit a D2D signal in a subframe N. Subsequently, the second UE configures the timing at which the D2D signal is received as a subframe boundary and receives the D2D signal in a subframe N+K. In this case, the K may correspond to a predetermined value or a value signaled by a network, paragraph 97); 
wherein the transceiver is configured to transmit a first signal on a resource of the sidelink resource pool (A UE selects a resource unit corresponding to a specific resource from a resource pool corresponding to a set of resources and the UE transmits a D2D signal using the selected resource unit, paragraph 89); 
wherein the transceiver is configured to receive a second signal from the other transceiver of the wireless communication system on a resource of the sidelink resource pool, the second signal transmitted by the other transceiver responsive to a reception of the first signal, wherein the second signal is transmitted by the other transceiver using the response time multiplier m (The first UE can transmit a D2D signal in a subframe N. Subsequently, the second UE configures the timing at which the D2D signal is received as a subframe boundary and receives the D2D signal in a subframe N+K, paragraph 97); 
roundA between the transmission of the first signal and the reception of the second signal from the other transceiver, and based on [a response time TS of the other transceiver and] the response time multiplier m allocated to the other transceiver (The first UE detects the timing at which the D2D signal transmitted by the second UE is received and measures RTT (round trip time). In particular, among the two D2D capable UEs, the UE A transmits a D2D signal and the UE B configures the timing at which the signal of the UE A is received as a subframe boundary. Subsequently, the UE B transmits a D2D signal in a promised subframe. The UE A detects signal reception timing of the UE B in a promised subframe and measures RTT (round trip time) to perform ranging. In this case, the RTT can be obtained by dividing a difference between the timing at which the D2D signal transmitted by the second UE is received and a start point of the N+K subframe by electromagnetic wave speed, paragraph 97); 
[wherein the response time TS is a sampling rate or quantization value of the other transceiver]; and 
the other transceiver, wherein the other transceiver is configured to transmit the second signal responsive to the reception of the first signal, wherein the other transceiver is configured to transmit the second signal using the response time multiplier m allocated to the other transceiver (The first UE can transmit a D2D signal in a subframe N. Subsequently, the second UE configures the timing at which the D2D signal is received as a subframe boundary and receives the D2D signal in a subframe N+K, paragraph 97).
S of the other transceiver, wherein the response time TS is a sampling rate or quantization value of the other transceiver.
In the same field of endeavor, Kim discloses a response time TS of the other transceiver, wherein the response time TS is a sampling rate or quantization value of the other transceiver (timings at which a transmitter and a receiver perform operations for transmitting and receiving signals may be quantized. For example, when the transmitter and the receiver transmit and receive signals based on OFDM, boundary points of respective OFDM symbols of the signals may be quantized timings at which the transmission and reception operations are performed. When starting timings of the transmission and reception operations of the transmitter and the receiver are ts, Tx and ts, Rx, respectively, it is assumed that the quantized timings repeatedly appear at every tsymb. In OFDM, tsymb may be the length of an OFDM symbol and this may be as illustrated in FIG. 9, see paragraph 122).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kim with the teachings of Chae for estimating a distance between wireless communication devices in a multipath environment.

Consider claim 29, and as applied to claim 28 above, Chae discloses wherein the other transceiver is configured to receive the control signal from the central transceiver of the wireless communication system, the control signal allocating the response time multiplier m to the other transceiver (the second UE configures the timing at which the .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chae in view of Kim and further in view of Jiang.

Consider claim 27, and as applied to claim 24 above, the combination of Chae and Kim does not expressly disclose wherein the transceiver is configured to transmit signals on resources of the sidelink resource pool that are allocated to the transceiver on a period basis with equal length periods tperiodA; wherein the transceiver is configured to transmit the first signal on a first resource of the resources allocated to the transceiver; wherein the transceiver is configured to receive the second signal from the other transceiver of the wireless communication system on a second resource of the resources allocated to the transceiver, wherein the second signal is transmitted by the other transceiver on the second resource using the period tperiodA based on which the resources are allocated to the transceiver; wherein the transceiver is configured to determine the distance to the other transceiver further based on the period tperiodA based on which the resources are allocated to the transceiver.
	In the same field of endeavor, Jiang discloses wherein the transceiver is configured to transmit signals on resources of the sidelink resource pool that are allocated to the transceiver on a period basis with equal length periods tperiodA (ranging period 906, Fig. 6 and paragraph 98); 

wherein the transceiver is configured to receive the second signal from the other transceiver of the wireless communication system on a second resource of the resources allocated to the transceiver, wherein the second signal is transmitted by the other transceiver on the second resource using the period tperiodA based on which the resources are allocated to the transceiver (In the second control period, the first UE may receive the second ToA broadcast from the second UE for the first UE's ranging signal, paragraph 127); 
wherein the transceiver is configured to determine the distance to the other transceiver further based on the period tperiodA based on which the resources are allocated to the transceiver (both UEs can compute dl2 (range) according to: dl2=c((t1−T1)+(t2−T2)−(q_tx1+q_rx1)−(q_tx2+q_rx2))/2, paragraphs119-120).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Jiang with the teachings of Chae and Kim in order to improve the accuracy in a ranging procedure.
Allowable Subject Matter
Claims 6, 12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642